01/08/2019
                 IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                           Assigned on Briefs December 3, 2018

                  ANNA KARPOVICH v. GREGORY BRANNICK

                    Appeal from the Juvenile Court for Shelby County
                        No. BB4293     Harold W. Horne, Judge1


                                No. W2017-01796-COA-R3-JV


This appeal arises from a modification of child support. Gregory Brannick (“Father”)
and Anna Karpovich (“Mother”) divorced in 2003. Father was ordered to pay $560 per
month in child support for the parties’ minor son (“the Child”). In 2016, the State of
Tennessee ex rel. Mother filed a petition in the Juvenile Court for Shelby County (“the
Juvenile Court”) to establish arrears and/or to modify child support. Following a hearing,
the Juvenile Court entered an order increasing Father’s child support obligation to
$1,464.17 per month. Father appeals, arguing among other things that the Juvenile Court
failed to consider his actual income for purposes of modifying his child support
obligation. Discerning no reversible error, we affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed;
                                    Case Remanded

D. MICHAEL SWINEY, C.J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Gregory Brannick, pro se appellant.

Anna Karpovich, pro se appellee.2




1
 Magistrate sitting as a special juvenile court judge.
2
 Mother filed no appellate brief, and no one has appeared on Mother’s behalf on appeal. We, therefore,
decide this matter on the record and Father’s appellate brief.
                                           OPINION

                                          Background

       Mother and Father divorced in 2003. Father was ordered to pay $560 per month to
support the Child, who was born in June of 2000.3 In June 2016, the State of Tennessee
ex rel. Mother filed a petition in the Juvenile Court to establish arrears and/or modify
child support.     In November 2016, the Magistrate entered her findings and
recommendations. As pertinent, the Magistrate found:

                  1. That a Notice of Title IV-D Services and Notice of Transfer to the
          Juvenile Court of Memphis and Shelby County, Tennessee was filed on
          April 26, 2016, as required by law and further action to transfer jurisdiction
          to this Court to modify and enforce child support is not required.
                  2. That this Court has administratively accepted jurisdiction of the
          Final Decree of Divorce of the Circuit Court of Tennessee for the Thirtieth
          Judicial District at Memphis, docket number CT-003224-01, for the
          purposes of enforcement and modification of child support.
                  3. That child support was set by the Circuit Court of Tennessee for
          the Thirtieth Judicial District at Memphis on August 12, 2003, in the
          amount of $560.00 per month.
                  4. That the Petition to Establish Arrears and/or Modify Order filed
          on June 14, 2016, is granted.
                  5. That the Court determined the gross monthly income of the
          petitioner to be $4,723.00 pursuant to the Tennessee Child Support
          Guidelines based on the testimony of the petitioner as to her current
          income.
                  6. That the Court determined the gross monthly income of the
          defendant to be $2,500.00 pursuant to the Tennessee Child Support
          Guidelines based upon the defendant’s testimony, prior work history, and
          education.
                  7. That the previous order of the Court entered on August 12, 2003,
          be modified to increase child support payments from $560.00 to $1,197.00
          per month beginning December 1, 2016, to be paid by income assignment
          to the Central Child Support Receipting Unit, P.O. Box 305200, Nashville,
          TN 37229 for the minor child . . . . That unless specifically ordered by the
          Court, such support shall not be reduced or prorated.
                  8. The presumptive amount of child support that should be paid
          pursuant to Tennessee Child Support Guidelines based upon the facts of

3
    The Child is now 18 years old.
                                               -2-
        this case and application of the Income Shares Worksheets is $476.00 per
        month to be paid by the defendant; however, the Court finds that
        application of the Guidelines presumptive support amount would be unjust
        or inappropriate in this case and that the best interests of the child would be
        served by a upward deviation from the presumptive amount because of the
        extraordinary educational expenses incurred on behalf of the child that are
        appropriate based on the parent’s financial abilities and on the lifestyle of
        the child if the parents and child were living together.
               9. That the child support arrears shall be reduced to a judgment in
        the amount of $26,600.00, through and including May 31, 2016, not
        including interest which shall be added to all accrued arrears at the statutory
        interest rate of 1% per month, or 12% per year, pursuant to T.C.A. §36-5-
        101(f)(1).
               10. That the child support arrears shall be paid by income
        assignment at the rate of $25.00 per month beginning December 1, 2016.
        Payment of arrears at the rate shown above is a minimum payment and
        does not preclude the petitioner from collecting the judgment by other
        means, such as tax refund intercept, lien, or levy and execution.
               11. That the defendant shall be responsible for making child support
        payments directly to the Central Child Support Receipting Unit, P.O. Box
        305200, Nashville, Tennessee, 37229, until the employer begins deducting
        payments and at any time that the full amount of defendant’s child support
        obligation is not being withheld by income assignment.

       In August 2017, this matter went before the Juvenile Court for rehearing. The
record contains no transcript of that hearing. The record, however, does contain a
Statement of the Evidence, such as it is, filed by Father that, in part, summarizes the
hearing. It does not appear from the record either that Mother ever objected to Father’s
Statement of the Evidence or that the Juvenile Court took action with respect to it.4 The
Statement of the Evidence recounts the hearing thusly:

        At the August 8, 2017, hearing Appellant testified that the sole amount of
        taxable income on his 2016 tax return was from his Schedule C and in the
        amount of $4582. (Please see attached for a copy Appellant’s 2016 federal
        income tax return.) Appellant also again testified that the income shares

4
  Pursuant to Tenn. R. App. P. 24(c), Mother was required to file any objections to the Statement of the
Evidence within 15 days. No objection was filed. By rule, “[t]he trial judge shall approve the transcript
or statement of the evidence and shall authenticate the exhibits as soon as practicable” after the 15-day
period expires but “in all events within 30 days after the expiration of said period for filing objections.”
Tenn. R. App. P. 24(f). As the Juvenile Court took no action, the “statement of the evidence and the
exhibits shall be deemed to have been approved and shall be so considered by the appellate court. . . .” Id.
                                                    -3-
      model had been applied unjustly and inappropriately and provided evidence
      that because of his chronic medical conditions, he again made application
      for Social Security Disability benefits in 2011. A copy of Appellant’s most
      recent Social Security Disability Appeal, filed in December 2016, is hereto
      attached as Exhibit C.

       The Juvenile Court evidently was not persuaded by Father’s contentions. The
Juvenile Court affirmed the Magistrate’s earlier findings and recommendations except as
to modification of child support, where the Juvenile Court increased Father’s child
support obligation beyond the amount found by the Magistrate. In August 2017, the
Juvenile Court entered its final judgment, stating as follows:

             1. That the Request for Hearing Before the Judge filed by the
      defendant on November 3, 2016, is granted.
             2. That the Magistrate’s ruling entered on November 3, 2016, is
      reconfirmed as the decree of this Court with the exception of the
      modification of child support.
             3. That Petition to Establish Arrears and/or Modify Support filed on
      June 14, 2016, is granted.
             4. That the previous order of the Circuit Court of Tennessee for the
      Thirtieth Judicial District at Memphis entered on August 12, 2003, be
      modified to increase child support payments from $560.00 per month to
      $1,464.17 per month beginning December 1, 2016, to be paid by income
      assignment to the Central Child Support Receipting Unit, P.O. Box 305200,
      Nashville, TN 37229 for the minor child . . . . That unless specifically
      ordered by the Court, such support shall not be reduced or prorated.
             5. That the defendant shall be responsible for making child support
      payments directly to the Central Child Support Receipting Unit, P.O. Box
      305200, Nashville, Tennessee, 37229, until the employer begins deducting
      payments and at any time that the full amount of defendant’s child support
      obligation is not being withheld by income assignment.
             6. That the defendant’s 2016 tax returns be admitted into evidence as
      Exhibit 1.
             7. That the petitioner’s earning statement be admitted into evidence
      as Exhibit 2.
             8. That the petitioner’s tuition payment schedule from Lausanne
      Collegiate School be admitted into evidence as Exhibit 3.
             9. That the Child Support and Credit Worksheets appear to be
      correct and should be admitted into evidence as Collective Exhibit 4 and be
      attached to this Order and be incorporated by reference in the findings of
      the Court.
                                          -4-
              10. That this is a final order and is intended to resolve all issues
       before the Court; any matters not specifically otherwise addressed are
       hereby denied.
              11. That the defendant shall pay the costs for which execution may
       issue.

Father timely appealed to this Court.

                                        Discussion

       Although not stated exactly as such, Father raises the following single issue on
appeal: 1) whether the Juvenile Court erred in its determination of Father’s income for
purposes of modifying his child support obligation.

       The standard of review in a child support modification case has been articulated
by this Court has follows:

              In a child support modification case, the trial court’s findings of fact
       are reviewed de novo with a presumption of correctness. See Lacey v.
       Lacey, No. W2002-02813-COA-R3-CV, 2003 WL 23206069, at *2 (Tenn.
       Ct. App. Oct. 31, 2003), no perm. app. (citing Huntley v. Huntley, 61
S.W.3d 329, 334 (Tenn. Ct. App. 2001)). On appeal, considerable
       deference is given to the trial court’s determinations of the credibility and
       weight to be given to witness testimony because “the trial court [had] the
       opportunity to observe the witnesses’ demeanor and hear the in-court
       testimony.” Interstate Mech. Contractors, Inc. v. McIntosh, 229 S.W.3d
674, 678 (Tenn. 2007) (citing Tobitt v. Bridgestone/Firestone, Inc., 59
S.W.3d 57, 61 (Tenn. 2001); McCaleb v. Saturn Corp., 910 S.W.2d 412,
       415 (Tenn. Workers Comp. Panel 1995)). “The trial court’s conclusions of
       law are reviewed de novo, with no presumption of correctness.” Lacey,
       2003 WL 23206069, at *2 (citing Huntley, 61 S.W.3d at 334).

Massey v. Casals, 315 S.W.3d 788, 793-94 (Tenn. Ct. App. 2009).

        Initially, we note that Father has cited in support of his arguments on appeal
certain materials attached to his brief that are not found in the appellate record. One such
material is an “exhibit G” reflecting a $930 scholarship for the Child’s private school
tuition. Another such material is an “exhibit F” reflecting that Mother and her new
husband signed a marital dissolution agreement whereby Mother would receive
$180,000, which Father argues should be factored into her income for 2017 and 2018.

                                             -5-
       Regarding whether we may consider documents attached to a litigant’s brief but
not contained in the appellate record, this Court has stated:

       [I]t is the appellant’s responsibility to assure that the record is accurate and
       adequate to allow the Court to review and dispose of the issues. Flanagan
       v. Flanagan, 656 S.W.2d 1, 3 (Tenn. Ct. App. 1983). It is well-settled in
       the law of appellate practice that attachments to briefs as evidentiary
       material are not part of the appellate record and cannot be considered by the
       Court. Richmond v. Richmond, 690 S.W.2d 534, 535 (Tenn. Ct. App.
       1985); Patterson v. Hunt, 682 S.W.2d 508, 517-18 (Tenn. Ct. App. 1984);
       McKee v. McKee, 2000 WL 964774 (Tenn. Ct. App. 2000).

Kries v. Kries, No. E2004-00132-COA-R3-CV, 2004 WL 2709207, at *2 (Tenn. Ct. App.
Nov. 29, 2004), no appl. perm. appeal filed.

       As discussed above, we may not consider materials attached to an appellate brief
that are not part of the appellate record. We are mindful of Father’s pro se status, but the
same substantive and procedural rules apply to pro se litigants as those represented by
counsel. Young v. Barrow, 130 S.W.3d 59, 63 (Tenn. Ct. App. 2003). To the extent
Father relies on these materials, his argument is waived.

        We move next to address the remainder of Father’s issue of whether the Juvenile
Court erred in determining his income for child support purposes. The child support
worksheet entered by the Juvenile Court reflects gross monthly adjusted incomes of
$4,392.50 and $3,132.00 for Mother and Father, respectively. Father points to his tax
return, which is contained in the appellate record as an exhibit, as evidence that the
Juvenile Court erred in determining his income. Father’s 2016 tax return reflects
business income of $4,582. Father reported a gross income on his Schedule C of
$18,916. Father, who according to his filing is in the heating and air conditioning
business, reported total expenses of $14,334. On his individual tax return, Father reports
a staggering minus $476,067 in total income. Father’s position, as best we can gather it,
is that his tax return is definitive in establishing his income for child support purposes.

       With respect to what sort of evidence courts may rely upon in establishing a
parent’s income for child support purposes, we have discussed as follows:

               The guidelines provide that “reliable evidence of income” may
       include “tax returns for prior years, check stubs, or other information” for
       determining the parent’s ability to support. Tenn. Comp. R. & Regs. 1240-
       02-04-.04(3)(a)(2)(iv)(I)(I). However, “[t]his is neither an exclusive list
       nor is it an absolute bar to the court’s consideration of testimony.” Garrett,
                                             -6-
       2014 WL 3763806, at *9. Of course, the court may choose to disbelieve a
       parent’s proof relative to his or her finances and deem it unreliable, even if
       it is the type of evidence listed in the guideline. See, e.g., Miller v. Welch,
       340 S.W.3d 708, 714 (Tenn. Ct. App. 2010) (“If Father’s evidence as to his
       income is not accurate, then it is not reliable.”). A parent’s reported income
       may not truly reflect his or her ability to provide support. Eatherly, 2001
WL 468665, at *4. The guideline expressly provides that “other
       information” aside from tax returns or check stubs may be used as reliable
       evidence insofar as it allows the court to determine the parent’s ability to
       support. Tenn. Comp. R. & Regs. 1240-02-04-.04(3)(a)(2)(iv)(I)(I). See,
       e.g., Massey, 315 S.W.3d at 794 (affirming the trial court’s decision to
       disregard tax returns and check stubs and set income based on a
       substantially larger income figure stated in the parent’s mortgage
       application); Parris v. Parris, No. M2006-02068-COA-R3-CV, 2007 WL
2713723, at *11 (Tenn. Ct. App. Sept. 18, 2007) (affirming an allocation of
       $149,228 in income based on a review of business checking account
       deposits and expenses even though the parent’s tax returns claimed zero net
       income); McDaniel v. McDaniel, No. W2007-01587-COA-R3-CV, 2008
WL 5263605, at *7-8 (Tenn. Ct. App. Dec. 18, 2008) (involving income set
       solely based on the parent’s testimony); Brewer v. Brewer, No. M2005-
       02844-COA-R3-CV, 2007 WL 3005346, at *10 (Tenn. Ct. App. Oct. 15,
       2007) (concluding that a retirement account statement was reliable evidence
       of income).

In re Samuel P., No. W2016-01665-COA-R3-JV, 2018 WL 1046784, at *14 (Tenn. Ct.
App. Feb. 23, 2018), no appl. perm. appeal filed.

      A trial court, therefore, is not required to accept a parent’s tax return at face value
as an exhaustive determiner of that parent’s income. Tax returns may be useful in
determining a parent’s income, but they are not necessarily definitive. The Magistrate
found, as did the Juvenile Court when it confirmed the Magistrate’s findings and
recommendations, Father’s income greater than his tax return alone indicates. Father’s
argument that his tax returns should settle the issue conclusively is without merit.

        Beyond his tax return, Father offers nothing that tends to undermine the Juvenile
Court’s determination of his actual income. “This court cannot review the facts de novo
without an appellate record containing the facts, and therefore, we must assume that the
record, had it been preserved, would have contained sufficient evidence to support the
trial court’s factual findings.” Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App.
1992). In Womble v. Womble, No. M2011-00605-COA-R3-CV, 2012 WL 5993735
(Tenn. Ct. App. Nov. 30, 2012), no appl. perm. appeal filed, we affirmed the judgment of
                                             -7-
a trial court where the statement of the evidence submitted by an appellant was deficient
on its face. We stated:

       Even assuming, without deciding that the Statement of the Evidence must
       be “deemed approved” by the trial court’s inaction under Rule 24, we will
       not consider it as a true and accurate description of what transpired in the
       trial court if it is deficient on its face. Rule 24 provides expressly that the
       statement of the evidence “should convey a fair, accurate and complete
       account of what transpired with respect to those issues that are the bases of
       appeal.” Tenn. R. App. P. 24(c). The rule contemplates that any disputes
       over the accuracy of a proposed statement of the evidence will be resolved
       by the trial court. This is for good reason, of course; the appellate court
       cannot know what took place at trial apart from what is in the appellate
       record. Where, however, the trial court has not taken action with respect to
       a proposed statement of the evidence, this Court cannot accept the proposed
       statement of the evidence blindly where a review of the rest of the record
       shows plainly that it does not “convey a fair, accurate and complete account
       of what transpired” in the trial court below.

Womble, 2012 WL 5993735, at *2.

       Our review of the entire record “shows plainly that [the Statement of the
Evidence] does not convey a fair, accurate and complete account of what transpired in the
[Juvenile Court] below.” Id. The Statement of the Evidence largely is unhelpful in that it
simply lays out Father’s conclusory assertions, including his testimony that the Juvenile
Court acted unjustly and inappropriately.5 The Juvenile Court had the discretion, within
the boundaries of the Child Support Guidelines, to determine Father’s income from all
the evidence presented and calculate child support accordingly. The Juvenile Court did
so, and we find nothing in the record presented to us showing any error by the Juvenile
Court. We affirm the Juvenile Court in its determination of Father’s income for child
support purposes.




5
  Given the clear inadequacy of the Statement of the Evidence, it apparently never was reviewed by the
Juvenile Court.
                                                 -8-
                                       Conclusion

       The judgment of the Juvenile Court is affirmed, and this cause is remanded to the
Juvenile Court for collection of the costs below. The costs on appeal are assessed against
the Appellant, Gregory Brannick, and his surety, if any.



                                         ____________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           -9-